Adams, Cir. J.
dissentmg. — In my opinion the court below did not err in disallowing the plaintiff's’ ten per cent upon the subcontract price. The contract evidently did not contemplate that the work, or any part of it, would he sublet. It was to be done .by plaintiffs, who were to furnish the labor, powder and fuse, and have their option to he paid by the cubic yard, or to he paid the actual cost of labor, powder and fuse, and ten per cent thereon. The ten per cent was for advances, shanties, pay of foremen above ordinary labor, clerk hire, agents, and personal care. The moment the work was sublet the plaintiffs were relieved mainly of the expenses and care which the ten per cent was designed to compensate them for. The subcontractors having assumed these expenses and care, we may assume that the subcontract jrrice was graduated accordingly. This being so, I see no reason for giving plaintiffs ten por cent thereon. There is certainly nothing in the letter of the contract that allows ten per cent to he computed upon such a basis, and I see nothing in its spirit.
The fact that the subcontract was approved by the defendant’s officers does not change my view. If the defendant could be considered a party to such approval, it would, I *732think, at most, only indicate a willingness to pay plaintiffs the subcontract price, if they preferred that to payment by the cubic yard.